DLD-138                                            NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                               _____________

                                     No. 12-3989
                                    _____________

                              EDWARD P. SEMULKA,
                                           Appellant

                                           v.

                          STATE OF PENNSYLVANIA;
                            PA BAR ASSOCIATION;
                    PA STATE POLICE; SHANNON SWORSKI;
                 CHEVRON INC.; UNIVERSITY OF PITTSBURGH;
                PITTSBURGH POLICE; UNION TOWNSHIP POLICE
                    __________________________________

                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                          (D.C. Civil No. 12-cv-00713)
                  District Judge: Honorable David S. Cercone
                 ______________________________________

             Submitted on a Motion to Reopen, and for Possible Dismissal
              Pursuant to 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 28, 2013
           Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                         (Opinion filed: March 14, 2013)
                                   _________

                                   OPINION
                                   _________

PER CURIAM

    Edward P. Semulka appeals from an order of the United States District Court for the
Western District of Pennsylvania, which granted his motion for leave to proceed in forma

pauperis (“IFP”) and dismissed his complaint as frivolous.1 We grant his motion to proceed in

forma pauperis and to reopen the appeal and to file a motion to reopen out of time.2 However,

we will dismiss the appeal as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

       We have reviewed the complaint and the District Court’s order dismissing the

complaint. We agree with the District Court that the complaint is rambling and fails to present

any colorable legal basis for relief. We also agree that his claims are time-barred by the

applicable statutes of limitations.

       In his Argument Supporting Appeal, Semulka does not indicate why he believes the

District Court erred in dismissing his complaint as frivolous. Instead, he simply repeats his

claims and attempts to add new claims, which is not allowed on appeal. In re Reliant Energy

Channelview LP, 594 F.3d 200, 209 (3d Cir. 2010). We will thus dismiss the appeal as

frivolous.




1
  Although the District Court cited 28 U.S.C. § 1915(d), that appears to be a typographical error, as
subsection “e” is the section that provides for dismissing a complaint as frivolous.
2
  Semulka has demonstrated the inability to pay the fees on appeal. See Walker v. People Express
Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). We thus grant the application to proceed IFP.
Although a motion to reopen must generally be filed within ten days of the date of dismissal, see Third
Circuit LAR Misc. 107.2(a), Semulka has filed a motion for leave to file the motion to reopen out of
time. He indicates that he has a disability that makes it difficult to comply with the deadlines. In this
instance, we will excuse the lateness of the motion to reopen. For the same reason, we find that
Semulka has shown good cause for failing to timely file his motion to proceed IFP and that reopening
is thus warranted.
                                                   2